                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division


  UNITED STATES OF AMERICA

          v.                                                       Case No. 1:19-CR-00201-LMB

  GEORGE AREF NADER,
                                 Defendant.

                  UNOPPOSED MOTION TO WITHDRAW AS COUNSEL

        Pursuant to Local Rule 57.4(G), Timothy H. McCarten files this motion to withdraw as

counsel of record for Defendant George Aref Nader in the above-captioned matter.

        Under Virginia’s Rules of Professional Conduct, “a lawyer may withdraw from

representing a client if withdrawal can be accomplished without material adverse effect on the

interests of the client, or if” specified criteria are met. Va. Rule of Prof’l Conduct 1.16(b).

        Here, as Mr. Nader will continue to be represented in this action by his other counsel of

record from KaiserDillon PLLC whose names appear below, “withdrawal can be accomplished

without material adverse effects on the interests of the client.” Id.

        Moreover, additional grounds exist, each of which independently would be sufficient to

permit undersigned counsel’s withdrawal pursuant to Virginia Rule of Professional Conduct

1.16(b)(4) (permitting withdrawal “if . . . the client fails substantially to fulfill an obligation to the

lawyer regarding the lawyer’s services and has been given reasonable warning that the lawyer will

withdraw unless the obligation is fulfilled”), Rule 1.16(b)(5) (permitting withdrawal “if . . . the

representation will result in an unreasonable financial burden on the lawyer or has been rendered

unreasonably difficult by the client”), or Rule 1.16(b)(6) (permitting withdrawal “if . . . other good

cause for withdrawal exists”).
       Counsel for Mr. Nader have conferred regarding this Motion with Assistant United States

Attorney Jay V. Prabhu, and the government does not oppose this Motion.

       We respectfully request that Mr. McCarten’s name be removed from the service list.



 Dated: December 2, 2019                          Respectfully submitted,
                                                  LATHAM & WATKINS LLP

                                                  /s/ Timothy H. McCarten
                                                  Timothy H. McCarten (#77044)
                                                  Clayton D. LaForge (#84075)
                                                  Savannah K. Burgoyne (#90596)
                                                  555 Eleventh Street, NW
                                                  Suite 1000
                                                  Washington, DC 20004
                                                  Tel: (202) 637-2200
                                                  Fax: (202) 637-2201
                                                  timothy.mccarten@lw.com
                                                  clayton.laforge@lw.com
                                                  savannah.burgoyne@lw.com
                                                  Christopher J. Clark (pro hac vice)
                                                  LATHAM & WATKINS, LLP
                                                  885 Third Avenue
                                                  New York, NY 10022
                                                  Tel: (212) 906-2927
                                                  Fax: (212) 751-4864
                                                  chris.clark@lw.com

                                                  Jonathan S. Jeffress (#42884)
                                                  Emily Anne Voshell (#92997)
                                                  KaiserDillon PLLC
                                                  1099 14th Street, NW
                                                  8th Fl. West
                                                  Washington, DC 20005
                                                  Tel: (202) 640-4430
                                                  Fax: (202) 280-1034
                                                  jjeffress@kaiserdillon.com
                                                  evoshell@kaiserdillon.com

                                                  Attorneys for Defendant
                                                  George Aref Nader




                                              2
                                CERTIFICATE OF SERVICE


       I hereby certify that on December 2, 2019, a true and correct copy of the foregoing Motion
to Withdraw as Counsel was served on the following via the CM/ECF system:


       Jay V. Prabhu
       Assistant United States Attorney
       Justin W. Williams United States Attorney’s Building
       2100 Jamieson Avenue
       Alexandria, VA 22314
       Jay.prabhu@usdoj.gov

       Daniel Taylor Young
       Assistant United States Attorney
       Justin W. Williams United States Attorney’s Building
       2100 Jamieson Avenue
       Alexandria, VA 22314
       Daniel.young@usdoj.gov




                                                 /s/ Timothy H. McCarten
                                                 Timothy H. McCarten (VSB #77044)
                                                 LATHAM & WATKINS LLP
                                                 555 Eleventh Street NW
                                                 Suite 1000
                                                 Washington, DC 20004
                                                 Telephone: (202) 637-2200
                                                 Facsimile: (202) 637-2201
                                                 timothy.mccarten@lw.com

                                                 Attorneys for Defendant
                                                 George Aref Nader
